284 F.2d 522
Marcus JONES and Obelia Jones, Appellants,v.CITY OF NORWALK, OHIO, Appellee.
No. 14153.
United States Court of Appeals Sixth Circuit.
December 7, 1960.

Clifford F. Brown, Norwalk, Ohio, for appellants.
Harold A. James, Toledo, Ohio, Doyle, Lewis & Warner, Toledo, Ohio and Walter L. Hite, City Sol., Norwalk, Ohio, on brief, for appellee.
Before MARTIN, MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The complaint herein, filed in the United States District Court by owners of certain lots in Norwalk, Ohio, sought to direct the city to dismiss a legal action commenced by the city against the plaintiffs in the Common Pleas Court of Huron County, Ohio, to prevent the plaintiffs from violating certain zoning ordinances and using a structure on their land as a restaurant, retail store and tavern.


2
The District Court held that no immediate and irreparable injury to plaintiffs was shown to be clear and imminent; and that the questions raised by the plaintiffs as to the constitutionality of the city ordinances and the good faith of the city officials in the proposed enforcement thereof against the plaintiffs are matters which can be well litigated in the State courts. The United States District Court held, moreover, that to delay further the prosecution and determination of the suit pending in the State Court is not warranted in law.


3
We agree with the reasoning of United States District Judge Kloeb and, accordingly, affirm his action in dismissing the complaint.